Name: 2008/222/EC: Commission Decision of 13 March 2008 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2008) 932) (Text with EEA relevance)
 Type: Decision_ENTSCHEID
 Subject Matter: animal product;  cooperation policy;  deterioration of the environment;  agricultural policy;  agricultural activity
 Date Published: 2008-03-14

 14.3.2008 EN Official Journal of the European Union L 70/17 COMMISSION DECISION of 13 March 2008 amending Decision 2004/432/EC on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (notified under document number C(2008) 932) (Text with EEA relevance) (2008/222/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Directive 96/23/EC of 29 April 1996 on measures to monitor certain substances and residues thereof in live animals and animal products and repealing Directives 85/358/EEC and 86/469/EEC and Decisions 89/187/EEC and 91/664/EEC (1), and in particular the fourth subparagraph of Article 29(1) thereof, Whereas: (1) Directive 96/23/EC lays down measures to monitor the substances and groups of residues listed in Annex I thereto. Pursuant to Directive 96/23/EC, the inclusion and retention on the lists of third countries from which Member States are authorised to import animals and primary products of animal origin covered by that Directive, are subject to the submission by the third countries concerned of a plan setting out the guarantees which they offer as regards the monitoring of the groups of residues and substances referred to in that Directive. (2) Commission Decision 2004/432/EC of 29 April 2004 on the approval of residue monitoring plans submitted by third countries in accordance with Council Directive 96/23/EC (2) lists those third countries which have submitted a residue monitoring plan, setting out the guarantees offered by them in compliance with the requirements of that Directive. (3) Brazil has submitted to the Commission a new residue monitoring plan concerning honey. The evaluation of that plan demonstrates that it provides sufficient guarantees on the residue monitoring for honey in that third country. In addition, an inspection visit to Brazil has revealed that substantial progress has been made by the competent authority in implementing a comprehensive residues monitoring plan for honey and that that third country now complies with Community requirements for honey. Honey should therefore be included in the list for Brazil in the Annex to Decision 2004/432/EC. (4) Decision 2004/432/EC should therefore be amended accordingly. (5) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 The Annex to Decision 2004/432/EC is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 13 March 2008. For the Commission Androulla VASSILIOU Member of the Commission (1) OJ L 125, 23.5.1996, p. 10. Directive as last amended by Directive 2006/104/EC (OJ L 363, 20.12.2006, p. 352). (2) OJ L 154, 30.4.2004, p. 44, as corrected by OJ L 189, 27.5.2004, p. 33. Decision as last amended by Decision 2008/105/EC (OJ L 38, 13.2.2008, p. 9). ANNEX ANNEX Code ISO2 Country Bovine Ovine/caprine Swine Equine Poultry Aquaculture Milk Eggs Rabbit Wild game Farmed game Honey AD Andorra (1) X X X AE United Arab Emirates X AL Albania X X X AN Netherlands Antilles X (2) AR Argentina X X X X X X X X X X X AU Australia X X X X X X X X BA Bosnia and Herzegovina X BD Bangladesh X BR Brazil X X X X X BW Botswana X X BY Belarus X (3) X X X BZ Belize X CA Canada X X X X X X X X X X X X CH Switzerland X X X X X X X X X X X X CL Chile X X (4) X X X X X X CN China X X X X CO Colombia X CU Cuba X X EC Ecuador X ET Ethiopia X FK Falklands Islands X X FO Faeroe Islands X GL Greenland X X X GM Gambia X GT Guatemala X X HK Hong Kong X (2) X (2) HN Honduras X HR Croatia X X X X (3) X X X X X X X X ID Indonesia X IL Israel X X X X X IN India X X X X IS Iceland X X X X X X X (2) IR Iran, Islamic Republic of X JM Jamaica X X JP Japan X KG Kyrgyzstan X KR Korea, Republic of X LK Sri Lanka X MA Morocco X MD Moldova, Republic of X ME Montenegro (5) X X X X (3) X MG Madagascar X MK The former Yugoslav Republic of Macedonia (6) X X X (3) X MU Mauritius X (2) X MX Mexico X X X X MY Malaysia X (7) X MZ Mozambique X NA Namibia X X X X NC New Caledonia X X X X NI Nicaragua X X NZ New Zealand X X X X X X X X PA Panama X PE Peru X X PH Philippines X PN Pitcairn X PY Paraguay X RS Serbia (8) X X X X (3) X X X X X X RU The Russian Federation X X X X (3) X X X X (9) X SA Saudi Arabia X SC Seychelles X SG Singapore X (2) X (2) X (2) X (2) X (2) X (2) SM San Marino (10) X X X SR Suriname X SV El Salvador X SZ Swaziland X TH Thailand X X X TN Tunisia X X X TR Turkey X X X X TW Taiwan X X TZ Tanzania, United Republic of X UA Ukraine X X X UG Uganda X US United States X X X X X X X X X X X X UY Uruguay X X X X X X X X X VE Venezuela X VN Vietnam X YT Mayotte X ZA South Africa X X ZM Zambia X ZW Zimbabwe X X (1) Initial residue monitoring plan approved by veterinary sub-group EC-Andorra (in accordance with Decision No 2/1999 of EC-Andorra Joint Committee of 22 December 1999 (OJ L 31, 5.2.2000, p. 84)). (2) Third countries using only raw material from other approved third countries for food production. (3) Export of live equidae for slaughter (food producing animals only). (4) Only ovine animals. (5) Provisional situation pending further information on residues. (6) The former Yugoslav Republic of Macedonia; provisional code which does not prejudge in any way the definitive nomenclature for this country, which is currently under discussion at the United Nations. (7) Peninsular (western) Malaysia only. (8) Not including Kosovo as defined by the United Nations Security Council Resolution 1244 of 10 June 1999. (9) Only for reindeer from the Murmansk and Yamalo-Nenets regions. (10) Monitoring plan approved in accordance with Decision No 1/94 of the EC-San Marino Cooperation Committee of 28 June 1994 (OJ L 238, 13.9.1994, p. 25).